At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, on Wednesday the 25th day of June A. D. 1746 Before the Honble Wm Strengthfield Esqr D. Judge The Court being Opened, Peter Marshall of Newport in the County of Newport Gentn Commander of the Private man of Warr Called the Prince Frederick on Oath made answer to the following Ques.
*378Ques xst When where and by whom, was the ship, bro* into this Port as Prize taken
Anr on the 27th Day of May last past off Cape Samana on the Island of Hyspaniola, the s4 Ship was taken, by me and Cap* Jonson late Commander of the Private man of Warr, Called the Dolphin
Ques. 2a What number of persons was their on board, and of what Nation
Anr Their were about Fifty or Sixty persons, all of whom were French man, Saving one or two Negroes.
Ques 3a What number of Cannon, was their on ba the sd Prize
Anr There was Sixteen Carrage Guns
Ques. Had you any Ingagement with the sa Ship and what
Anr I Engaged her about an hour, with the other Vessel whereof Cap* Jonson was Com1' during wh time we exchanged Eight or Nine broadsides, and then she Struck
Ques. 4 Are all the papers now produced in Court the same that were found on board the sd Prize at the Time of Capture without any Subduction addition or Embezelment
Anr The papers found on board were delivered to Ebr Trowbridge who had the care and command of the s? prize
Ques. 5. What was the reason of yr not bringing the late Cap* of the sd prize into Port
Anr In the Engagement he was wounded with a Shott in the Arm wh was the reason of my leaving him on Shore.
Peter Marshall
Philip Webster of New York in the Province of New York Mar* and mate of the Private man of Warr called the Dolphin, whereof was late Com* Jonathan Jonson, Upon his Oath declared to the truth of the foregoing Answers, and that the sd Jonathan Jonson during the afores4 Ingagement Red a mortal wound by a Shott he Rec4 through both his thighs whereof he died in about an hour
Phillip Webster
Eben* Trobridge of Newport in the County of Newport Má** and Leiut of the Private Man of Warr Prince Frederick, made oath to the truth, of the answers, of the s4 Peter Marshall, and further added that all the papers now produced in Court, were all that were found on board, at the Time of Capture without Fraud addition Subduction or Embezelment
Ebenezer Trobridg
John Rowlong one of the Marriers, belonging to the Ship Call’d the S* Jack bro* in here as Prize whereof was Com* Mon* Enrico Juliene La Motte, upon his oath made ans* to the following Questions, Viz
*379Ques: Have you any knowledge of the sa Ship and what declare
Anr I knew her First at S4 Maloes, about the M° of April last past, and was there Shipped, as a Marr to proceed a Voyage from thence to Cape Francois and sailed from S4 Maloes the 12th of sa m011 and on or about the 27th day of May last past was taken, about Thirty Leagues from Cape Francesois by two English privateers,
Ques: Had yr Corn4 any Commission Or Letter of Marque Reprisal to take English Vessels
Anr Yes.
Ques. What number of persons were their on board the sa Ship at the time of Capture.
Anr About Fifty
Ques. had you any Ingagement with the English privateers and what Anr We Ingaged them about Eight hours
Ques. Did you loose any men in the Ingagement and how many.
Anr We had two Men killed in the Ingagement, and our Cap4 wounded in the Arm.
Ques. What number of Cannon was there on board, your Ship
Anr Sixteen Carrage Guns
Ques. What did the Cargo’ on board the sa Shipp consist off
Anr Wine, oyl, Dry goods, and Cole etc.
Ques. Have you any knowledge where the sa Ship was built Declare.
Anr She was built at S4 Maloes.
Ques. Have you any knowledge of the owners of Sa Ship
Anr She belonging to one de Coudre Derra, a Mer4 of S4 Maloes.
Jean Rolan
John Julian one of the Marriners, on board the Ship brought in here as Prize, Upon his oath in Court made oath to the truth of the foregoing Answers of John Rowlong.
Jean Juliene.
Pierre Mouche, one of the mariners on board the Sa Ship upon his oath declares, to the truth of the Answers made by John Rowlong, saving that he first knew the sa Ship in the month of Eeby. last past, and that he hath no knowledge where the said Ship was built
p Mouchel
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Thursday the ga day of July A. D. 1746
Present The HonWe Wm Strengthfield Esqr D. Judge The Court being opened The Libel, Monition etc. being Read in Court also a petition preferred by Cap4 Per Marshall and ThoB Randall was Read in Court John *380Rowlong a Marr taken on board the Prize Ship the S* Jacques, being sworn in Court to make true answers to all Questions. Viz
Ques. What knowledge have you of those two Negroes, Libelled against as afores3
Anr One of them his name is Emanuel, who I understood had been a Soldier Six Months amongst the Portiquese, and Some time among the French, I always understood he was free, and was hired by the Cap* at 10 Crowns P month to perform a Voyage to the Cape, as to the other whoes name was Peters, he was taken out of an English Vessel, by a French Privateer and was to be carried to the Cape to be Sold,
Mr Honeyman adv° for the Captors made a Motion to the Court, with respect to settling The Quantum. What Each privateer should Share of the Prize. It was agreed that the Captors should chose two Gent11 and the Judge a Third, the Three agreed upon Viz Benjm Wickham Wat: Cranston Wm Mumford. The Court ordered that a warrant should be sent forth for that purpose The Court was adjourned untill Morrow at 9 of the Clock A M And opened on Saturday the 5th of July at which time his Hon1' the Dep: Judge Pronounced his Decree